Citation Nr: 0113464	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-20 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from September 1970 to May 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which granted service connection for 
PTSD and assigned a 50 percent disability evaluation 
effective February 1994.


REMAND

The veteran essentially contends that she is entitled to an 
initial disability evaluation in excess of 50 percent for her 
service connected PTSD.

 A preliminary review of the record reveals that the veteran 
claims that her PTSD has required at least nine psychiatric 
hospitalizations.  In addition, it appears that there are no 
current treatment records associated with the claims file.  
The Board also observes that there is a significant range of 
GAF scores associated with the veteran's PTSD.

The veteran indicated in her VA Form 9, dated September 2000, 
that she had at least nine inpatient hospitalizations since 
February 1994 at the VA Medical Center in Dayton, Ohio.  
Moreover, a VA examination report, dated January 1999, 
indicates that there were at least ten VA discharge 
summaries, dated August 1995 through January 1999, available 
for review by the examiner.  Nevertheless, it does not appear 
that all inpatient VA psychiatric records have been 
associated with the file.  Because VA is deemed to have 
constructive knowledge of all VA records and, in this case, 
has actual knowledge of the existence of records pertaining 
to the veteran, such records are considered evidence of 
record at the time a decision is made, and should be 
associated with the claims file.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  See also VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually before the 
AOJ, may constitute clear and unmistakable error...."). 

In addition, the Board notes that the veteran's claims file 
includes substantial VA and private treatment records 
relating to the veteran's PTSD and other disorders.  However, 
there are no recent treatment records relating to the 
veteran's PTSD associated with the veteran's claims file.  
The Board finds that such records are relevant to the 
veteran's claim for an increased rating, and should be 
associated with her claims file.

Furthermore, the Board also observes that the veteran was 
afforded VA examinations in January 1999 and July 2000.  
Reports from these examinations are associated with the file.  
Nonetheless, the two VA examination reports and the veteran's 
treatment records create a question as to the veteran's 
overall disability picture.  According to the evidence of 
record, the veteran's GAF scores range from 25 to 70.  In 
addition, the veteran has also been diagnosed with several 
other mental disorders including personality disorder with 
passive aggressive and dependent traits and adjustment 
disorder with mixed depression and anxiety.  A July 2000 
medical record also suggests that the veteran has a major 
depressive disorder.  It is not clear from the evidence of 
record whether the veteran's GAF scores are attributed to her 
PTSD or her other non-service connected mental disorders.  
The medical evidence of record is also ambiguous as to 
whether these mental disorders are related to or separate 
from the veteran's service connected disability.  As such, 
the Board finds that the veteran should be afforded an 
additional VA examination in order to better delineate the 
veteran's GAF score and in order to better assess the nature 
of the veteran's PTSD since February 1994.

Additionally, while the veteran's appeal was pending, there 
was a significant change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  This legislation is applicable 
to the appellant's claim.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  However, the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000.  

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).

2.  The RO should contact the veteran and 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all health care providers 
who provided her with treatment for her 
PTSD.  After obtaining any necessary 
authorization, the RO should obtain and 
associate those records with the claims 
file, particularly those records 
pertaining to the veteran's psychiatric 
hospitalizations.  

3.  After the development requested above 
has been completed, the veteran should be 
afforded a psychiatric examination by a 
psychiatrist to ascertain the severity 
and manifestations of her PTSD.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review the veteran's records 
with a view towards assessing the 
veteran's PTSD since February 1994.  The 
examiner is requested to report 
complaints and clinical findings in 
detail and to assign an Axis V diagnosis 
(Global Assessment of Functioning Scale 
score), consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 
and explain what the assigned score 
represents.  If possible, the examiner 
should also assign the GAF scores for 
individual periods of time, preferably 
annual, between February 1994 and the 
present, including all significant 
variations.  Since it is important "that 
each disability be reviewed in relation 
to its history[,]" 38 C.F.R. § 4.1 
(2000), copies of all pertinent records 
in the veteran's claims file, or, in the 
alternative, the claims file, must be 
available to the examiner for review in 
connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the veteran until she is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


